                          Case 4:19-cr-00261-SWW Document 36 Filed 03/19/21 Page 1 of 8
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet l
                                                                                                                                     ,    :.:,   1As
                                                                                                                            MAR 112021


              UNITED STATES OF AMERICA                                           JUDGMENT IN A CRIMINAL CASE
                                   v.
                       MICHAEL VIERLING                                           Case Number: 4:19-CR-261-SWW-1

                                                                                  USM Number: 32784-009

                                                                                   Jonathan T. Lane
                                                                                  Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)            1 of Indictment
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
  after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended
18 U.S.C. § 2252(a)(2)            Distribution of Child Pornography                                         3/2/2019                 1

and (b)(1)                        a Class C Felony



                                                                            8
       The defendant is sentenced as provided in pages 2 through         - - - - of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of I 984.
D The defendant has been found not guilty on count(s)
fi1 Count(s) -2-4
               -----------
                           D                                is    ~ are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                          3/2/2021
                                                                         Date of Imposition of Judgment




                                                                         .~~
                                                                                  Susan Webber Wright, United States District Judge
                                                                         Name and Title of Judge




                                                                         Date
                         Case 4:19-cr-00261-SWW Document 36 Filed 03/19/21 Page 2 of 8
AO 245B (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment
                                                                                                        Judgment- Page    ----'2=---   of      8
 DEFENDANT: MICHAEL VIERLING
 CASE NUMBER: 4:19-CR-261-SWW-1

                                                             IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 ONE HUNDRED SIXTY-EIGHT (168) MONTHS




       ~ The court makes the following recommendations to the Bureau of Prisons:
         IF DEFENDANT IS ELIGIBLE AND IF APPROPRIATE FOR DEFENDANT, the Court recommends that defendant
         receive a phychosexual evaluation and participate in sex offender counseling, residential substance abuse treatment,
         and educational and vocational programs during incarceration.



       liZ'.l The defendant is remanded to the custody of the United States Marshal.


       D   The defendant shall surrender to the United States Marshal for this district:

           D   at                                D    a.m.     D   p.m.     on

           D   as notified by the United States Marshal.

       D   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           D   before noon on

           D   as notified by the United States Marshal.

           D   as notified by the Probation or Pretrial Services Office.



                                                                   RETURN
 I have executed this judgment as follows:




           Defendant delivered on                                                          to

 at
      - - - - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                                                     UNITED STATES MARSHAL



                                                                           By   ------=c==,...,..,,..=,,.,,...,=--==,,....,...,,..,...,,..=c-,-,-------
                                                                                               DEPUTY UNITED STATES MARSHAL
                          Case 4:19-cr-00261-SWW Document 36 Filed 03/19/21 Page 3 of 8
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                       Judgment-Page _ __      of
DEFENDANT: MICHAEL VIERLING
CASE NUMBER: 4:19-CR-261-SWW-1
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 FIVE (5) YEARS




                                                      MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.     ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check ifapplicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                        Case 4:19-cr-00261-SWW Document 36 Filed 03/19/21 Page 4 of 8
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                                                  4 _ _ or _ _~ ~ - -
                                                                                                Judgment-Page _ _ _                       a
DEFENDANT: MICHAEL VIERLING
CASE NUMBER: 4:19-CR-261-SWW-1

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least IO
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
I 3.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
                                                                                                                 ------------
AO 245B (Rev. 09/19)     Casein4:19-cr-00261-SWW
                       Judgment   a Criminal Case       Document 36 Filed 03/19/21 Page 5 of 8
                       Sheet 3D - Supervised Release
                                                                                             Judgment-Page    5     of       8
DEFENDANT: MICHAEL VIERLING
CASE NUMBER: 4:19-CR-261-SWW-1

                                    SPECIAL CONDITIONS OF SUPERVISION
 1. Upon release from imprisonment, defendant will be on supervised release for a term of five (5) years. You must report to
 the probation office in the district to which you were released within 72 hours of release from the custody of the Bureau of
 Prisons and comply with all mandatory and standard conditions that apply.

 2. Defendant must participate in a substance abuse treatment program under the guidance and supervision of the
 probation office. The program may include drug and alcohol testing, outpatient counseling, and residential treatment. You
 must abstain from the use of alcohol during treatment. You must pay for the cost of treatment at the rate of $1 O per
 session, with the total cost not to exceed $40 per month, based on ability to pay as determined by the probation office. If
 you are financially unable to pay for the cost of treatment, the co-pay requirement will be waived.

 3. Defendant must participate in sex offender treatment under the guidance and supervision of the Probation Office and
 abide by the rules, requirements and conditions of the treatment program, including submitting to periodic polygraph
 testing to aid in the treatment and supervision process. You must pay for the cost of treatment, including polygraph
 sessions, at the rate of $1 O per session, with the total cost not to exceed $40 per month, based on ability to pay as
 determined by the probation office. If you are financially unable to pay for the cost of treatment, the co-pay requirement will
 be waived. The polygraph is used for assessing risks and targeting treatment interventions, and to increase disclosure of
 activities, which may serve as a deterrent to re-offending behavior.

 4. Defendant must not view or possess any "visual depiction" (as defined in 18 U.S.C. § 2256) including any photograph,
 film, video, picture, or computer or computer-generated image or picture, whether made or produced by electronic,
 mechanical, or other means, of "sexually explicit conduct• (as defined in 18 U.S.C. § 2256), or any other material that
 would compromise your sex offense-specific treatment.

 5. Defendant must not enter adult bookstores, strip clubs, or adult sex-themed entertainment businesses, or any
 establishments where such material or entertainment is available.

 6. Defendant must not possess and/or use computers (as defined in 18 U.S.C. § 1030(e)(1)) or other electronic
 communications or data storage devices or media, except with the prior approval of the probation officer.

 7. Defendant must not access the Internet except for reasons approved in advance by the probation officer.

 8. To ensure compliance with the computer monitoring condition, you must allow the probation officer to conduct initial and
 periodic unannounced searches of any computers (as defined in 18 U.S.C. § 1030(e)(1)) subject to to computer
 monitoring. These searches will be conducted to determine whether the computer contains any prohibited data prior to
 installation of the monitoring software, whether the monitoring software is functioning effectively after its installation, and
 whether there have been attempts to circumvent the monitoring software after its installation. You must warn any other
 people who use the computers that the computers may be subject to searches pursuant to this condition.

 9. Defendant must not participate in online gaming. You must not utilize or maintain any memberships or accounts of any
 social networking website or websites that allow minor children membership, a profile, an account, or webpage without
 approval of the probation office. This includes websites that explicitly prohibit access or use by sex offenders.

 10. Defendant must submit his person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
 1030(e)(1)), other electronic communication or data storage devices or media, or office, to a search conducted by a United
 States probation officer. Failure to submit to a search may be grounds for revocation of release. You must warn any other
 occupants that the premises may be subject to searches pursuant to this condition.

 11. The probation office will provide state officials with all information required under any sexual predator and sexual
 offender notification and registration statutes and may direct the defendant to report to these agencies personally for
 required additional processing, such as an interview and assessment, photographing, fingerprinting, polygraph testing, and
 DNA collection.
AO 2458 (Rev. 09/19)     Casein4:19-cr-00261-SWW
                       Judgment  a Criminal Case       Document 36 Filed 03/19/21 Page 6 of 8
                       Sheet 4D- Probation
                                                                                            Judgment-Page    6    of        8
DEFENDANT: MICHAEL VIERLING
CASE NUMBER: 4:19-CR-261-SWW-1

                                  SPECIAL CONDITIONS OF SUPERVISION
 12. Defendant must not use any sexually stimulating drug unless specifically prescribed by a doctor who has been notified
 of your sex offender status. You must allow the probation office to verify such notification.

 13. Defendant must not have direct contact with any child you know or reasonably should know to be under the age of 18
 without the permission of the probation officer. If you do have any direct contact with any child you know or reasonably
 should know to be under the age of 18 without the permission of the probation officer, you must report this contact to the
 probation officer within 24 hours. Direct contact includes written communication, in-person communication, or physical
 contact. Direct contact does not include incidental contact during ordinary daily activities in public places.

 14. Defendant must not go to, or remain at, any place where you know children under the age of 18 are likely to be,
 including parks, schools, playgrounds, and childcare facilities.

 15. Pursuant to the Mandatory Victims Restitution Act of 1996, you must pay restitution in the amount of $3,000 to each
 victim for a total of $9,000 to the U.S. District Clerk. Restitution will be disbursed to "Tara", "Jenny", and "Jane".

 16. Restitution is due immediately. During incarceration, you must pay 50 percent per month of all funds that are available
 to you. During residential re-entry placement, payments will be 1O percent of your gross monthly income. Beginning the
 first month of supervised release, payments will be 1O percent per month of your monthly gross income per month. Interest
 is waived.

 17. You must provide the probation officer with access to any requested financial information (including unexpected
 financial gains) and authorize the release of any financial information. The probation office may share financial information
 with the U.S. Attorney's Office.

 18. Defendant must not incur new credit charges or open additional lines of credit without the approval of the probation
 officer unless all criminal penalties have been satisfied.
AO 2458 (Rev. 09/19)
                          Case 4:19-cr-00261-SWW Document 36 Filed 03/19/21 Page 7 of 8
                       Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                            Judgment- Page   -~7-     of        8
 DEFENDANT: MICHAEL VIERLING
 CASE NUMBER: 4:19-CR-261-SWW-1
                                               CRIMINAL MONETARY PENALTIES
        The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                     Assessment              Restitution                                              AVAA Assessment*           JVTA Assessment**
 TOTALS            $ 100.00                 $ 9,000.00                 $                          $                          $



 D      The determination of restitution is deferred until
                                                           -----
                                                                 . An Amended Judgment in a Criminal Case (AO 245C) will be
        entered after such determination.

 D      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless s~cified otherwise in
        the priorit)'. or~er or perc~ntage payment column below. However, pursuant to 18U.S.C. § 3664(1), all nonfederal victims must be paid
        before the Umted States 1s paid.                                                                  ·

 Name of Payee                                                  Total Loss***                     Restitution Ordered        Priority or Percentage
   U.S. District Court Clerk                                                                                  $9,000.00

   600 W. Capitol, Suite A-149

   Little Rock, AR 72201



   VICTIM NAMES AND ADDRESSES

   FILED UNDER SEAL




TOTALS                                $                         0.00                            9,000.00
                                                                                   $- - - - - - -
                                          ---------                                                ---


 D       Restitution amount ordered pursuant to plea agreement $
                                                                            ----------
 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 !ill   The court determined that the defendant does not have the ability to pay interest and it is ordered that:

         D   the interest requirement is waived for the         D    fine   !ill   restitution.

         D the interest requirement for the         D    fine       D restitution is modified as follows:

 * Amy, VickyVand Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for ictims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, l IOA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 2458 (Rev. 09/19)      Casein 4:19-cr-00261-SWW
                       Judgment   a Criminal Case                  Document 36 Filed 03/19/21 Page 8 of 8
                       Sheet 6 - Schedule of Payments
                                                                                                           Judgment- Page   --8-   of       8
 DEFENDANT: MICHAEL VIERLING
 CASE NUMBER: 4:19-CR-261-SWW-1

                                                      SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A    Ill    Lump sum payment of$ -100.00
                                    - - - - - - due immediately, balance due

             •      not later than                                  , or
             liZI   in accordance with   •   C,   •    D,      •     E,or     liZI   F below; or

 B     D Payment to begin immediately (may be combined with                 D C,         D D, or     D F below); or
 C     D     Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                           (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D     Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
            _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

 E    •      Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F    •      Special instructions regarding the payment of criminal monetary penalties:
              Restitution payment $9,000- during incarceration, you must pay 50% per month of all funds available to you.
              During residential re-entry placement, payments will be 10% of your gross monthly income. Beginning the first
              month of supervised release, payments will be 10% per months of your monthly gross income per month.




 Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment ofcriminal mone!arY penalties is due during
 the period of imprisonment. All criminal mone~ IX'.naHies, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                    Joint and Several           Corresponding Payee,
       (including defendant number)                         Total Amount                        Amount                     if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States:




 PaYJ!lents shall be a_pplied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
 (5J fine principal, (f>) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (IO) costs, mcluding cost of
 prosecution and court costs.
